DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2022 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicants arguments submitted on 12/15/2021 is fully considered. Applicant’s arguments with respect to claim(s) 1,9 and 17 have been considered but are moot because the new ground of rejection using a new prior art.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



 Claims 1, 3-4, 6-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke et al. (Phadke, Arun G., James S. Thorp, and M. G. Adamiak. "A new measurement technique for tracking voltage phasors, local system frequency, and rate of change of frequency." IEEE transactions on power apparatus and systems 5 (1983): 1025-1038.), (hereinafter Phadke) in view of Kolwalker et al. (US 20110130992 A1) (hereinafter Kolwalker) and further in view of Liu et al. (US 20160025785 A1) (hereinafter Liu). 
Regarding Claim 1 Phadke teaches generating signal samples an AC power grid (Page 1026, COL 1, line 1-7, sinusoidal signal x (t) is sampled N times (i.e. signal samples). According to Abstract of this prior art this is related to phase angle (only AC system can have phase angle) of power system bus. So, the art is teaching the AC power grid)
 recursively computing respective phasor values from respective ones of a series of signal samples for a node of a power system (Abstract, line 7-13, “The microcomputer based Symmetrical Component Distance Relay (SCDR) described in the references cited at the end of this paper possesses certain characteristics which facilitate real-time monitoring of positive sequence voltage phasor at the local power system bus.”) such that each phasor value is computed from a previously computed phasor value ( Page ; and 
recursively computing frequency values (Page 1029, COL2, equation 36) from the phasor values for respective ones of the signal samples (Page 1029, COL1, equation 31 is the phasor is recursive calculation. Denoting the phase factor by exp (jψr) as equation 32. Using equation 32-25 in Page 1029, COL2 the frequency value is derived recursively from corresponding phasor) to thereby estimate the frequency at the node (Page 1029, line 14-20, equation 31) wherein recursively computing frequency values comprises:
 computing respective phase angle values from respective ones of the phasor values (Page 1029, COL 2, equation 33, Here ψr is the phase angle at the rth recursive computation which is derived from phasor  
    PNG
    media_image1.png
    82
    155
    media_image1.png
    Greyscale
);
 recursively computing coefficient values for a polynomial that fits the phase angle values (Page 1029, equation 35, 
    PNG
    media_image2.png
    31
    285
    media_image2.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fiths the phase angle ψr); and 
computing the frequency values from the coefficient values (Page 1029, COL2, line 32-33, “Just as the frequency is calculated by calculating dψ/dt (i.e. Based on equation 34 the coefficient)”). 
	Phadke is silent with regards to generating series of signal samples for a node of AC power Grid, recursively computing coefficient values for a quadratic polynomial that fits the phase angle values (Non-teaching part bold).
	Kolwalker teaches generating series of signal samples for a node of AC power Grid (According to Para [0021], line 17-21, “In one embodiment, to obtain synchronized samples, electrical parameters at the substation are continuously sampled (i.e. series of sample) and stored (in the data center) with time stamps and samples from the distribution transformer are also stored with time stamps.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include generating series of signal samples for a node of AC power Grid as taught by Kolwalker into the power system frequency estimation of Phadke as this technique is applied to the power system frequency estimation. Therefore, this technique would facilitate an improved method for identification of line phase of a power line in a three-phase power distribution network (Kolwalker, Para 21-23).
	The combination of Phadke and Kolwalker is silent with regards to recursively computing coefficient values for a quadratic polynomial that fits the phase angle values (Non-teaching part bold).
	Liu teaches recursively computing coefficient values for a quadratic polynomial that fits the phase angle values (Para [0035] -Para [0041]. M is the coefficient of quadratic polynomial).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a quadratic polynomial as taught by Liu into the power system frequency estimation of Phadke as modified by Kolwalker as this technique is applied to the power system frequency estimation. Therefore, this 

Regarding claim 3, the combination of Phadke, Kolwalker and Liu teaches the limitations of claim 1.
	Phadke further teaches wherein recursively computing frequency values comprises: 
computing a first phase angle value from a first phasor value for a first sample (Page 1029, equation 33, “the phase angle at rth recursive computation directly depends upon the frequency deviation and recursion order r”. So, if r=1 the first phase angle value is calculated from 1st phasor which is represented by equation 31 of Page 1029 and 1st signal X60(0).); 
Computing a first value for a coefficient of a polynomial that fits the phase angle value from the first phase angle value (Page 1029, equation 35, 
    PNG
    media_image2.png
    31
    285
    media_image2.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fit the phase angle ψr. If r=1 then it will represent the first value of the phase angle and coefficient); 
computing a first frequency value for the first sample from the first value for the coefficient (Page 1029, COL2, equation 36. If r=1 it will represent first coefficient and first frequency value); 
computing a second phase angle value for a second phasor value for a second sample (Page 1029, equation 33, “the phase angle at rth recursive computation directly depends upon the frequency deviation and recursion order r”. So, if r=2 the second (0).); 
 computing a second value for the coefficient from the second phase angle value (Page 1029, equation 35, 
    PNG
    media_image2.png
    31
    285
    media_image2.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fit the phase angle ψr. If r=2 then it will represent the second value of the phase angle and coefficient as represent by equation 35); and 
computing a second frequency value (for the second sample from the second value for the coefficient and the first frequency value (Page 1029, COL2, equation 36, Using r=2 in equation 35 would present second value for coefficient and hence the second frequency value from equation 36. Based on equation 31 when r is chosen as 2 for second calculation first frequency value will be detected and used using the equation from 31-36.). 
Regarding claim 4, the combination of Phadke, Kolwalker and Liu teaches the limitations of claim 1.
	Phadke further teaches wherein recursively computing frequency values is preceded by: computing a plurality of phasor values from a set of signal samples (Page 1026, equation 1, 2, and 3 represent signal sample x (t), phasor X and signal sample xk. Then Page 1029, in equation 31 -36 represent the recursive frequency calculation from phase angle value ψr”):
 computing a plurality of phase angle values from the plurality of phasor values samples (Page 1029, in equation 31 -36 represent the recursive calculation of phase angle value ψr. Equation 34 presents plurality of phase angle value calculation when r varies from 1 to N. Here N is any positive integer); and 
computing a frequency value from the plurality of phase angle values (Page 1029, in equation 31 -36 represent the recursive frequency calculation from phase angle value ψr”).  
Regarding claim 6, the combination of Phadke, Kolwalker and Liu teaches the limitations of claim 1.
	Phadke further teaches wherein the samples are generated at a sampling rate and wherein the phasor values and the frequency values are produced at a rate that is the same as the sampling rate (According to Page 1026, COL 1, equation 3, line 7-9, “Assuming that x (t) is sampled N times per cycle of the 60 Hz waveform to produce the sample set xk”. According to Page 1026, COL 2, Section – “Recursive Phasor computation”, line 1-10, “The input signal of equation (1) is shown in Figure (1). Data window 1 produces the sample set {xk, k=0,.. N-l} and the phasor representation obtained from this sample set is given by equation (7).
A new sample is obtained after an elapsed time corresponding to the sampling angle 2ïï/N radians. At this time the data window 2 becomes operative with sample set
{xk, k=l,….N}. The phasor computations.” So same sample rate as signal sample rate “N” is used for phasor values. According to page 1029, COL 1, equation 31 -36 frequency is also calculated from same phasor which is sampled at same sample rate as “N”).
Regarding claim 7, the combination of Phadke, Kolwalker and Liu teaches the limitations of claim 1.
	Phadke further teaches an apparatus configured to perform the method of claim 1(Page 1031, Figure 6, the setup to measure the phasors).

Regarding claim 8, the combination of Phadke, Kolwalker and Liu teaches the limitations of claim 1.
	Phadke further teaches a computer readable medium having computer instructions embodied therein that, when executed on a data processing device ( Page 1025, COL2, line 2-10, “In fact, the measurement of phase angle, frequency and rate of change of frequency (which are quantities of "system” significance) with substation computers can be viewed as a building block for the computer based distributed-processor, hierarchical control systems which have been proposed for real-time monitoring and control of power systems.”).

Regarding claim 9, Phadke teaches generating signal samples an AC power grid (Page 1026, COL 1, line 1-7, sinusoidal signal x (t) is sampled N times (i.e. signal samples). According to Abstract of this prior art this is related to phase angle (only AC system can have phase angle) of power system bus. So, the art is teaching the AC power grid).
computing of a plurality of first phase angle value from a plurality of first signal sample (Page 1029, equation 33, “the phase angle at rth recursive computation directly depends upon the frequency deviation and recursion order r”. So, if r=1 the first phase angle value is calculated from 1st phasor which is represented by equation 31 of Page 1029 and 1st signal. According to page 1029, line 7-11, “thus the phase angle at rth ; 
computing a first value for a coefficient of a polynomial that fits the first phase angle value (Page 1029, equation 35, 
    PNG
    media_image2.png
    31
    285
    media_image2.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fit the phase angle ψr. If r=1 then it will represent the first value of the phase angle and coefficient); 
computing a first frequency value from the first value for the coefficient (Page 1029, COL2, equation 36. If r=1 it will represent first coefficient and first frequency value); 
Generating a second signal sample for the node (Page 1029, equation 33, “the phase angle at rth recursive computation directly depends upon the frequency deviation and recursion order r”. So, if r=2 will represent the second signal sample.)
computing a second phase angle value from a second signal sample (Page 1029, equation 33, “the phase angle at rth recursive computation directly depends upon the frequency deviation and recursion order r”. So, if r=2 the second phase angle value is calculated from 2nd phasor which is represented by equation 31 of Page 1029 and 2nd signal X60(0).); 
 computing a second value for the coefficient from the first value for the coefficient and second phase angle value (Page 1029, equation 35, 
    PNG
    media_image2.png
    31
    285
    media_image2.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fit the phase angle ψr. If r=2 then it will represent the second value of the phase angle and first coefficient as represent by equation 35 when ψr-1 is calculated); and 
computing a second frequency value from the second value for the coefficient (Page 1029, COL2, equation 36, Using r=2 in equation 35 would present second value for coefficient and hence the second frequency value from equation 36. Based on equation 31 when r is chosen as 2 for second calculation first frequency value will be detected and used using the equation from 31-36.).
	Phadke is silent with regards to generating series of signal samples for a node of AC power Grid, computing a first value for coefficient of a quadratic polynomial that fits the phase angle values (Non-teaching part bold).
	Kolwalker teaches generating series of signal samples for a node of AC power Grid (According to Para [0021], line 17-21, “In one embodiment, to obtain synchronized samples, electrical parameters at the substation are continuously sampled (i.e. series of sample) and stored (in the data center) with time stamps and samples from the distribution transformer are also stored with time stamps.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include generating series of signal samples for a node of AC power Grid as taught by Kolwalker into the power system frequency estimation of Phadke as this technique is applied to the power system frequency estimation. Therefore, this technique would facilitate an improved method for identification of line phase of a power line in a three-phase power distribution network (Kolwalker, Para 21-23).
	The combination of Phadke and Kolwalker is silent with regards to recursively computing coefficient values for a quadratic polynomial that fits the phase angle values (Non-teaching part bold).
	Liu teaches recursively computing coefficient values for a quadratic polynomial that fits the phase angle values (Para [0035] -Para [0041]. M is the coefficient of quadratic polynomial).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a quadratic polynomial as taught by Liu into the power system frequency estimation of Phadke as modified by Kolwalker as this technique is applied to the power system frequency estimation. Therefore, this technique would facilitate an improved method of calculation which will make overall calculation speed fast and accuracy high (Liu, Para 1-5).

Regarding claim 10, the combination of Phadke, Kolwalker and Liu teaches the limitations of claim 9.
	 Phadke further teaches the method of claim 9, wherein computing the plurality of first phase angle values comprises: 
recursively computing a plurality of first phasor values for respective ones of the first signal samples such that each of the first phasor values is computed from a previously computed one of the first phasor values (Page 1028, equation 26 and 27. X (old) and X(r-1) are the signal sample); and computing the plurality of first phase angle values from the first phasor values (Page 1029, equation 33 to calculate the angle where first phasor value came from equation 31 and 32).

Regarding claim 11, the combination of Phadke, Kolwalker and Liu teaches the limitations of claim 9.
	Phadke further teaches wherein computing the second phase angle value from the second signal sample comprises:
 Computing a second phasor value from one of the first phasor values and the second sample (Page 1026, Col2, equation 8,9,10 shows “old”, and “new”. As this is recursive “old” can be the first phasor and new the second phasor. As Xs and Xc is part of original signal X1 this is representing the second signal sample (equation 3, 4, 5, 6); and
 computing the second phase angle value from the second phasor value (Page 1029, equation 31 presents the phasor equation. If r= 2 it will be second phasor value. Using that in equation 32-32 phase angle ψr can be measured for r=2).  

Regarding claim 12, the combination of Phadke, Kolwalker and Liu teaches the limitations of claim 9.
	Phadke further teaches wherein recursively computing the plurality of first phasor values for respective ones of the first signal samples is preceded by computing an initial phasor value (Page 1029, equation 31, 
    PNG
    media_image3.png
    48
    55
    media_image3.png
    Greyscale
- is the initial phasor value )  from an initial plurality of signal samples using a discrete Fourier transform (DFT) ( Page 1026, COL 1, “From equations (2), (5) and (6), it follows that the conventional phasor representation of a sinusoidal signal is related to the fundamental frequency component of its DFT by equation 7”) and wherein recursively computing the plurality of first phasor values for respective ones of the first signal samples comprises computing a first one of the first phasor values from the initial phasor value ( Page 1028, equation 27 ,” In general the rth phasor   
Regarding claim 13 the combination of Phadke, Kolwalker and Liu teaches the limitations of claim 9.
	Phadke further teaches computing a third phase angle value from a plurality of third signal samples (Page 1029, equation 33. right side is the signal sample);
 computing a third value for the coefficient from the second value for the coefficient and the third phase angle value (Page 1029, equation 34 and 35, Equation 35 computes the coefficient); and 
computing a third frequency value from the third value for the coefficient.  
	However, Phadke teaches N can be any number starting from 1. (Page 1026, COL 2, Para 3, line 1-10.
	Phadke does not explicitly teaches N can be a number up to three.
	However, with r being a recursive parameter and will increase by 1 in each iteration (Page 1029, line 10-11) it is obvious to any person with ordinary skill of art that the prior art teaches about third sample and third phase angle. Therefore, this technique would facilitate the multiple iteration to increase the accuracy of overall calculation (Page 1026-1029).

Regarding claim 14, the combination of Phadke, Kolwalker and Liu teaches the limitations of claim 9.
	Phadke further teaches, wherein the phase angle values and the frequency values are produced at a rate at which the samples are generated k” . According to Page 1026, COL 2, Section –“Recursive Phasor computation”, line 1-10, “The input signal of equation (1) is shown in Figure (1). Data window 1 produces the sample set {xk, k=0,….. N-l} and the phasor representation obtained from this sample set is given by equation (7).
A new sample is obtained after an elapsed time corresponding to the sampling angle 2ïï/N radians. At this time the data window 2 becomes operative with sample set
{x]ç, k=l,…….N}. The phasor computations.” So same sample rate as signal sample rate “N” is used for phasor values. According to page 1029, equation 31 -36, phase angle ψ and frequency f are calculated from same phasor which is sampled at same sample rate as “N”).
Regarding claim 15, the combination of Phadke, Kolwalker and Liu teaches the limitations of claim 9.
	Phadke further teaches an apparatus configured to perform the method of claim 9 (Page 1031, Figure 6, the setup to measure the phasors).

 Regarding claim 16, the combination of Phadke, Kolwalker and Liu teaches the limitations of claim 9.
	Phadke further teaches a computer readable medium having computer instructions embodied therein that, when executed on a data processing device, perform the method of claim 9 ( Page 1025, COL2, line 2-10, “In fact, the measurement .

Regarding claim 17, Phadke teaches AC power grid (Page 1026, COL 1, line 1-7, sinusoidal signal x (t) is sampled N times (i.e. series of samples). According to Abstract of this prior art this is related to phase angle (only AC system can have phase angle) of power system bus. So, the art is teaching the AC power grid)
a data processor ( Page 1025, COL2, line 2-10, “In fact, the measurement of phase angle, frequency and rate of change of frequency (which are quantities of "system” significance) with substation computers can be viewed as a building block for the computer based distributed-processor, hierarchical control systems which have been proposed for real-time monitoring and control of power systems.” ) configured to recursively compute respective phasor values from respective ones of a series of signal samples for the node such that each phasor value is computed from a previously computed phasor value ( Page 1026, Col 2, equation 8 and 9, “old” is the previously computed phasor value and “new” the recent computation ) and to recursively compute frequency values (Page 1029,COL2, equation 36)  from the phasor values for respective ones of the signal samples (Page 1029, COL1, equation 31 is the phasor is recursive calculation . Denoting the phase factor by exp (jψr) as equation 32. Using equation 32-25 in Page 1029, COL2 the frequency value is derived recursively from corresponding phasor) to thereby estimate the frequency at the node (Page 1029, line 14-20, equation 31) wherein recursively computing frequency values comprises:
 computing respective phase angle values from respective ones of the phasor values (Page 1029, COL 2, equation 33, Here ψr is the phase angle at the rth recursive computation which is derived from phasor  
    PNG
    media_image1.png
    82
    155
    media_image1.png
    Greyscale
);
 recursively computing coefficient values for a polynomial that fits the phase angle values (Page 1029, equation 35, 
    PNG
    media_image2.png
    31
    285
    media_image2.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fiths the phase angle ψr); and 
computing the frequency values from the coefficient values (Page 1029, COL2, line 32-33, “Just as the frequency is calculated by calculating dψ/dt (i.e. based on equation 34 the coefficient)”). 
	Phadke is silent with regards to a sensor circuit coupled to a node of an AC power grid system and configured to generate a series of samples of a signal at the node, recursively computing coefficient values for a quadratic polynomial that fits the phase angle values (Non-teaching part bold).
	Kolwalker teaches a sensor circuit coupled to a node of an AC power grid system (Fig 2, element 44, Para [0020], line 3-5, “In the embodiment of FIG. 2, a sensor 44 is coupled to a terminal 46 (i.e. node) of a distribution transformer 48”) and configured to generate a series of samples of a signal at the node (Para[0020], line 7-10, “The sensor 44 may include, for example, a current transformer to detect at least one of a noise pattern, a geometric harmonic modulated signal, or an amplitude of current/voltage harmonics”. According to Para [0021], line 17-21, “In one embodiment, to obtain synchronized samples, electrical parameters at the substation are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include generating series of signal samples for a node of AC power Grid as taught by Kolwalker into the power system frequency estimation of Phadke as this technique is applied to the power system frequency estimation. Therefore, this technique would facilitate an improved method for identification of line phase of a power line in a three-phase power distribution network (Kolwalker, Para 21-23).
	The combination of Phadke and Kolwalker is silent with regards to recursively computing coefficient values for a quadratic polynomial that fits the phase angle values (Non-teaching part bold).
	Liu teaches recursively computing coefficient values for a quadratic polynomial that fits the phase angle values (Para [0035] -Para [0041]. M is the coefficient of quadratic polynomial).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a quadratic polynomial as taught by Liu into the power system frequency estimation of Phadke as modified by Kolwalker as this technique is applied to the power system frequency estimation. Therefore, this technique would facilitate an improved method of calculation which will make overall calculation speed fast and accuracy high (Liu, Para 1-5).

Regarding claim 19, the combination of Phadke, Kolwalker and Liu teaches 
	Phadke further teaches computing a first phase angle value from a first phasor value for a first sample (Page 1029, equation 33, “the phase angle at rth recursive computation directly depends upon the frequency deviation and recursion order r”. So, if r=1 the first phase angle value is calculated from 1st phasor which is represented by equation 31 of Page 1029 and 1st signal X60(0). ); 
Computing a first value for a coefficient of a polynomial that fits the phase angle value from the first phase angle value (Page 1029, equation 35, 
    PNG
    media_image2.png
    31
    285
    media_image2.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fit the phase angle ψr. If r=1 then it will represent the first value of the phase angle and coefficient); 
computing a first frequency value for the first sample from the first value for the coefficient (Page 1029, COL2, equation 36. If r=1 it will represent first coefficient and first frequency value); 
computing a second phase angle value for a second phasor value for a second sample (Page 1029, equation 33, “the phase angle at rth recursive computation directly depends upon the frequency deviation and recursion order r”. So, if r=2 the second phase angle value is calculated from 2nd phasor which is represented by equation 31 of Page 1029 and 2nd signal X60(0). ); 
 computing a second value for the coefficient from the second phase angle value (Page 1029, equation 35, 
    PNG
    media_image2.png
    31
    285
    media_image2.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fit the phase angle ψr. If r=2 then it will represent the second value of the phase angle and coefficient as represent by equation 35); and 
computing a second frequency value (for the second sample from the second value for the coefficient and the first frequency value (Page 1029, COL2, equation 36, Using r=2 . 
Regarding claim 20, the combination of Phadke, Kolwalker and Liu teaches the limitations of claim 17.
	Phadke further teaches wherein the data processor (Page 1031, Fig 6-host computer) produces the phasor values and the frequency values at a rate that is the same as the sampling rate (According to Page 1026, COL 1, equation 3, line 7-9, “Assuming that x (t) is sampled N times per cycle of the 60 Hz waveform to produce the sample set xk” . According to Page 1026, COL 2, Section –“Recursive Phasor computation”, line 1-10, “The input signal of equation (1) is shown in Figure (1). Data window 1 produces the sample set {xk, k=0,….. N-l} and the phasor representation obtained from this sample set is given by equation (7).
A new sample is obtained after an elapsed time corresponding to the sampling angle 2ïï/N radians. At this time the data window 2 becomes operative with sample set
{x]ç, k=l,…….N}. The phasor computations.” So same sample rate as signal sample rate “N” is used for phasor values. According to page 1029, COL 1, equation 31 -36 frequency is also calculated from same phasor which is sampled at same sample rate as “N”).
	Phadke is silent with regards to Wherein the sensor generates the samples at a sampling rate
	Kolwalker further teaches wherein the sensor (Para [0021], line 3-4, Fig 3 element 44) generates the samples at a sampling rate (Para [0021], line 17-21, “In one embodiment, to obtain synchronized samples, electrical parameters at the substation are continuously sampled and stored (in the data center) with time stamps and samples from the distribution transformer are also stored with time stamps.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a sensor circuit that can sample a signal and using that sample rate for phasor and frequency calculation as taught by Kolwalker into the estimation technique of Phadke as this technique would improve current one. Therefore, this technique can facilitate further calculation and processing data in easier way (Kolwalker, Para 21-24).

Claims 5 is   rejected under 35 U.S.C. 103 as being unpatentable over Phadke in view of Kolwalker and further in view of Liu and further  in view of Kanabar et al (US 20140164377 A1) (hereinafter Kanabar) .
Regarding claim 5, the combination of Phadke, Kolwalker and Liu teaches the limitations of claim 1.
	Kanabar further teaches further comprising filtering, the frequency values to generate a filtered frequency value (Para [0019], line 3-6, “The PMU 4 may be able to measure parameters such as frequency, voltage, current, and/or power. The PMUs 4 may then transmit the measurements as phasor data, to PDCs 6 through a network 8 such as a Local Area Network (LAN) or a Wide Area Network. “According to Para  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include filtering the frequency values to generate a filtered frequency value as taught by Kanabar into estimation method of Phadke as modified by Kolwalker as this is applied to an estimation technique. Therefore, this technique can facilitate reduction of aliasing and other noise issues in frequency parameter (Kanabar, Para [0031], line 4-7).

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Taft. (US 2013/0051498A1) – This art teaches phasor determination for polyphase.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/25/2022